UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Intermediate Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 28, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% Rate (%) Date Amount ($) Value ($) Alabama - 2.8% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 3,000,000 3,010,620 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,774,335 Birmingham Water Works Board, Water Revenue 5.00 1/1/31 3,260,000 3,769,799 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,158,321 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/31 2,000,000 2,275,380 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,012,618 Alaska - .6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 Arizona - 2.3% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 5,822,600 Phoenix Civic Improvement Corporation, Junior Lien Water System Revenue 5.00 7/1/23 5,000,000 5,964,750 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,198,895 Arkansas - .7% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,023,149 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,783,458 California - 9.5% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,400,672 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,030,613 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,090,415 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) California - 9.5% (continued) California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,402,038 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 2,930,625 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,832,325 California, GO (Various Purpose) 5.00 8/1/28 2,500,000 2,974,450 California, GO (Various Purpose) 5.00 8/1/29 2,000,000 2,362,100 California, GO (Various Purpose) 5.00 8/1/30 3,500,000 4,117,540 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,315,097 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,728,660 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,144,126 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 5,766,700 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/31 1,000,000 b 1,067,900 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 9,316,217 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,755,813 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,888,450 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,337,615 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,691,900 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,306,720 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 805,000 812,873 University of California Regents, General Revenue 5.25 5/15/23 125,000 127,450 Colorado - 3.7% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,001,014 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 3.7% (continued) Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,743,077 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,938,770 Connecticut - 1.4% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 2,500,000 2,930,500 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,294,200 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Prerefunded) 5.00 7/1/20 1,000,000 c 1,123,390 District of Columbia - 2.1% District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 6,793,938 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,459,510 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 1,000,000 1,124,760 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,041,588 Florida - 8.2% Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,137,386 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 4,901,813 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 18,775,840 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,691,050 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 3,881,780 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,319,160 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/24 1,480,000 1,745,290 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Florida - 8.2% (continued) Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/30 1,250,000 1,434,500 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,345,945 Hillsborough County, Solid Waste and Resource Recovery Revenue 5.00 9/1/26 1,260,000 1,475,069 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 530,000 b 540,531 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 2,946,225 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/34 2,000,000 2,236,460 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,769,070 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,140,470 Orange County, Tourist Development Tax Revenue 5.00 10/1/32 3,275,000 3,784,852 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 1,199,730 Georgia - 2.0% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 2,000,000 2,322,600 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,173,190 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,905,480 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; Merrill Lynch and Co., Inc.) 5.50 9/15/28 2,530,000 3,017,835 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 2,500,000 2,947,000 Illinois - 11.1% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,786,519 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,000,620 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 4,000,000 4,416,840 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 11.1% (continued) Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/35 3,000,000 3,349,200 Chicago, Second Lien Water Revenue 5.00 11/1/25 1,200,000 1,361,940 Chicago, Second Lien Water Revenue 5.00 11/1/27 2,000,000 2,249,840 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,100,100 Chicago Park District, Limited Tax GO 5.00 1/1/30 2,060,000 2,243,855 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,078,095 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/31 3,275,000 3,750,825 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,787,380 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,093,524 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/28 1,205,000 1,378,363 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 2,140,000 2,348,094 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,502,600 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 5,000,000 5,232,250 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 1,665,000 1,704,261 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,398,363 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,760,713 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,108,242 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,713,391 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,486,349 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,013,409 Indiana - 2.0% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,521,100 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Indiana - 2.0% (continued) Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 2,893,975 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 3,000,000 3,358,350 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,896,795 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/28 2,440,000 2,694,272 Iowa - .7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/32 2,280,000 2,578,612 Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,295,520 Kentucky - 1.2% Ashland, Medical Center Revenue (King's Daughters Medical Center Project) 5.00 2/1/40 1,000,000 1,053,670 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 5,250,000 5,312,790 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,504,890 Louisiana - 2.4% Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 Maryland - 1.1% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,616,985 Maryland Economic Development Corporation, Private Activity Revenue (Purple Line Light Rail Project) (Green Bonds) 5.00 3/31/24 1,000,000 1,117,490 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/31 1,740,000 1,947,043 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,319,622 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Maryland - 1.1% (continued) Maryland Stadium Authority, Baltimore City Public Schools Construction and Revitalization Program Revenue 5.00 5/1/22 1,500,000 1,749,630 Massachusetts - 4.8% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,786,802 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/26 2,500,000 3,004,675 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,063,250 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,786,946 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,133,280 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/34 2,630,000 2,955,305 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,360,880 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,419,674 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 5,820,350 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 2,000,000 2,312,900 Michigan - 3.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,776,722 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,250,085 Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/36 5,000,000 5,431,000 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 3,180,000 3,690,326 Michigan Finance Authority, HR (Oakwood Obligated Group) 5.00 8/15/30 3,870,000 4,251,892 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 3.8% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,132,990 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 5,784,400 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,648,225 Minnesota - .2% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 Missouri - 2.9% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,339,880 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,495,000 1,650,465 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/30 2,425,000 2,655,908 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/35 3,705,000 4,101,509 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/26 1,000,000 1,173,110 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/28 1,300,000 1,504,217 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/32 1,550,000 1,730,234 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/30 3,270,000 3,724,988 Nebraska - 1.4% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/29 4,750,000 5,380,847 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 2,250,000 2,535,480 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Nebraska - 1.4% (continued) Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/38 2,000,000 2,223,720 Nevada - 1.5% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,630,726 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,177,700 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,432,619 New Jersey - 2.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 2,250,000 2,321,190 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,400,000 1,467,816 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,160,560 Rutgers The State University, GO 5.00 5/1/29 6,840,000 7,800,062 New Mexico - .3% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 1.17 2/1/19 2,500,000 e New York - 6.6% Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 5,000,000 5,852,000 New York City, GO 5.00 3/1/25 3,300,000 3,895,617 New York City, GO 5.00 8/1/28 5,000,000 5,705,750 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 4,836,874 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,249,999 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,113,152 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,395,960 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) New York - 6.6% (continued) New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 100,000 c 101,591 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,691,866 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 4,000,000 4,614,480 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 10,000 c 10,826 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 1,000,000 1,053,340 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/34 1,000,000 1,086,080 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 735,000 737,007 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.87 12/3/19 5,000,000 e 4,965,000 North Carolina - 1.2% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,496,560 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,347,108 North Carolina Medical Care Commission, Health Care Facilities Revenue (Vidant Health) 5.00 6/1/32 2,500,000 2,795,325 Ohio - .5% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 Oregon - .5% Oregon Facilities Authority, Revenue (Legacy Health Project) 5.00 6/1/35 2,500,000 2,825,900 Port of Portland, Revenue (Portland International Airport) 5.00 7/1/35 1,000,000 1,135,530 Pennsylvania - 4.8% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,613,808 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 4.8% (continued) Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 105,000 106,826 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,482,996 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/25 1,700,000 2,017,815 Pennsylvania Turnpike Commission, Motor License Fund-Enchanced Turnpike Subordinate Special Revenue 5.00 12/1/30 5,000,000 5,718,200 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,047,806 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 1,650,000 1,880,621 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/28 3,250,000 3,711,207 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 380,000 384,545 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,178,943 Philadelphia School District, GO 5.00 9/1/21 3,555,000 3,842,351 Philadelphia School District, GO 5.00 9/1/30 2,500,000 2,752,550 South Carolina - .9% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 3,500,000 3,850,770 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/25 2,320,000 2,715,490 Tennessee - .2% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/26 1,505,000 Texas - 7.7% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,736,062 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/32 1,350,000 1,489,172 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 5,000,000 5,851,400 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 4,000,000 4,590,080 Harris County, Tax Road GO 5.00 10/1/27 2,500,000 2,985,825 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Texas - 7.7% (continued) Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue (Prerefunded) 5.00 11/1/21 2,500,000 c 2,900,475 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/28 2,500,000 2,889,900 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 2,325,000 2,665,194 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 1.56 7/1/32 1,800,000 e 1,674,000 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 1,725,000 1,952,631 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,846,600 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/24 1,000,000 1,168,360 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 5,000,000 5,679,000 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 3,000,000 3,633,810 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,727,250 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,499,267 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/31 1,400,000 1,597,246 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,763,425 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,176,080 Utah - .4% Utah Transit Authority, Subordinated Sales Tax Revenue 5.00 6/15/35 2,645,000 Virginia - 1.1% Richmond, Public Utility Revenue 5.00 1/15/31 4,095,000 4,812,935 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,405,990 Long-Term Municipal Investments - Coupon Maturity Principal 99.1% (continued) Rate (%) Date Amount ($) Value ($) Washington - 4.8% Central Puget Sound Regional Transit Authority, Sales Tax and Motor Vehicle Excise Tax Revenue (Green Bonds) 5.00 11/1/31 1,250,000 1,488,613 King County Public Hospital District Number 2, Limited Tax GO (Valley Medical Center) 5.00 12/1/30 6,930,000 7,777,608 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,829,645 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/34 2,000,000 2,254,240 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 955,222 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,744,429 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,773,100 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 5,973,980 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,053,426 West Virginia - .2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 Wisconsin - 1.3% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/36 4,500,000 4,981,005 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,164,768 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 2,250,000 2,498,063 Total Investments (cost $699,436,251) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities were valued at $1,608,431 or .22% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Non-income producing—security in default. e Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 719,545,656 1,199,730 † See Statement of Investments for additional detailed categorizations. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 8/31/2016 1,199,880 Realized gain (loss) - Change in unrealized appreciation (depreciation) (150 ) Purchases/Issuances - Sales/Dispositions - Transfers into Level 3 - Transfers out of Level 3 - Balance as of 2/28/2017 1,199,730 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 2/28/2017 (150 ) NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At February 28, 2017, accumulated net unrealized appreciation on investments was $21,309,135, consisting of $28,016,475 gross unrealized appreciation and $6,707,340 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Intermediate Municipal Bond Fund, Inc. By: /s/ Bradley J.
